Citation Nr: 0214642	
Decision Date: 10/18/02    Archive Date: 10/29/02	

DOCKET NO.  97-06 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
polycystic kidney disease with associated hypertension.

(Service connection for maxillary sinusitis is the subject of 
a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1981 to 
April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The veteran initially appealed the denial of service 
connection for hepatic cysts and a statement of the case was 
issued.  In the veteran's substantive appeal, received in 
January 1997, he indicated that he desired to withdraw his 
appeal of the claim of service connection for hepatic cysts.  


FINDINGS OF FACT

1.  A 1983 RO decision denied service connection for 
polycystic kidney disease with associated hypertension.

2.  Evidence received since the 1983 RO decision is new and 
bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.  


CONCLUSION OF LAW

New and material evidence has been received and the claim of 
entitlement to service connection for polycystic kidney 
disease with associated hypertension is reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108, 7105 (West 1991 
and Supp. 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist claimants has been reaffirmed and 
clarified.  See Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 e. seq. (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2001).  The 
changes to 38 C.F.R. § 3.156(a) (defining new and material 
evidence) the second sentence of 38 C.F.R. § 3.159(c) 
(application of the duty to assist in reopening a claim), and 
38 C.F.R. § 3.159(c)(4)(iii) (medical examination or opinion 
only after new and material evidence is presented), are 
effective prospectively for claims filed on or after 
August 29, 2001.  The veteran's claim to reopen was filed 
prior to August 29, 2001.  

A 1983 RO decision denied service connection for polycystic 
kidney disease with associated hypertension.  In 1996 the 
veteran submitted a statement seeking to reopen his claim for 
this disability.  With respect to this claim, the Board 
finds, as discussed below, that he has submitted new and 
material evidence.  

The evidence of record prior to the 1983 RO decision included 
service medical records, but did not include any competent 
medical evidence prior to the veteran's active service.  

Subsequent to the 1983 RO decision additional medical 
evidence has been submitted, including a January 1975 private 
medical record, indicating that the veteran had polycystic 
kidney disease.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (2001).  Congenital or 
developmental defects as such are not diseases within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c).  A veteran who served during 
a period of war, or during peacetime service after 
December 31, 1946, is presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1137 (West 1991).  A specific finding 
requirement that an increase in disability during peacetime 
service is due to the natural progress of the condition will 
be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
cause or influence peculiar to military service.  
Consideration will be given to the circumstances, conditions, 
and hardships of service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(c) (2001).  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.

Under the test established by Elkins v. West 12 Vet. App. 209 
(1999) (en banc), it must first be determined whether the 
veteran has presented new and material evidence.  In Hodge v. 
West, 155 F.3d. 1356, 1363 (Fed. Cir. 1998), it was noted 
that while "not every piece of new evidence is 'material', we 
are concerned, however, that some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  With consideration of competent 
medical evidence identifying polycystic kidney disease in 
1975, this evidence is new as there was no such evidence of 
record at the time of the 1983 decision.  Further, this 
evidence contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
polycystic kidney disease with associated hypertension 
because it demonstrates an earlier finding of polycystic 
kidney disease.  Because this evidence is new and contributes 
to a more complete picture of the circumstances surrounding 
the alleged origin of the veteran's polycystic kidney 
disease, it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  Accordingly, new and material evidence has been 
submitted and the claim is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
polycystic kidney disease with associated hypertension is 
granted.  To this extent only, the appeal with respect to 
this issue is granted.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

